Leamjstg, V. C.
I am unable to discern any theory upon which the bill can be maintained. The conveyances made by complainants cannot vest a title'in their grantees; as against the heirs-at-law these conveyances are clearly void. The heir or heirs-at-law to whom the real estate descended, as land of which testator died intestate^ cannot be brought into this court to litigate their claim of title or possession of the land conveyed by complainants or their claims to the rents collected by complainants, nor can the grantees of complainants be brought into this court to here assert their claim against complainants for a return of the purchase*114moiiey by them paid to complainants, unless some branch of equitable jurisdiction can be found to enable complainants to compel these defendants to submit to the adjudication of these purely legal rights in this court. The bill calls complainants de facto trustees and claims equitable jurisdiction by reason of the analogy of a trusteeship; the motion to dismiss the bill calls complainants executors de son tort, and claims that as such they are entitled to no equitable relief. Complainants are neither de facto trustees nor executors de son tort. There was no trusteeship, and there can be no de facto officer without a de jure office. So far as the bill discloses, the only assets which complainants have received were either real estate or its revenues; such assets go to heirs; a person becomes an executor de son tort only when intermeddling with assets which affect the administration. The right of the grantees of complainant to come into a court of equity in an effort to impress a trust upon the purchase-money paid by them, if such right can be said to exist, affords no support to the present bill. Nor is the bill in form or substance a bill of interpleader. Nor can the jurisdiction of this court over the settlement of estates of deceased persons be here invoked; such settlements belong primarily to another court, and the bill does not seek such a settlement. It might serve convenience if the heirs-at-law, administrator cum testamento annexo and the grantees of complainant could be brought in and compelled to submit to a decree directing the complainants to restore to the several purchasers their purchase-money and to the heirs the rents collected and to the administrator any personal assets which conrplainants maj' have received, and directing the purchasers to restore to the heirs the possession of the real estate by them purchased and adjudicating and apportioning equitable allowances for services performed and expenditures made by complainants ; but I find no warrant for the assumption of such ]jower or authority by this court, and no precedent has been cited to sustain such a jurisdiction. The rights of the respective parties are such that the remedies afforded by the law courts must be deemed adequate, even though they may not be found entirely convenient.
I will advise an order dismissing the bill.